 

[ee

i USPS Spry

UNITED STATES DISTRICT COURT pp BOC URS are

SOUTHERN DISTRICT OF NEW YORK TP ELOOTRORICADES

ween nnn nn nn nn ne re ee ee xX an _ boss ue

SHUZHEN CAO, on her own behalf and on behalf : Poke (he ha
of others similarly situated, ome Sonn oy fel: old

 

Plaintiff,
ORDER
Vv.
18-CV-10338 (ALC) (KNF)
155 S.G.S. CORP d/b/a Spa Butterfly; CHOI
SANG, SUNNY SANG, JIE “DOE” and “JOHN”
LEE a/k/a G Lee,

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On or before January 8, 2020, the defendant shall show cause, by filing (i) a
memorandum of law, no longer than five double-spaced pages and without footnotes, and (ii)
admissible evidence, why “massage employees” are exempt from the Fair Labor Standards Act,
under 29 C.F.R. § 541. On or before January 15, 2020, the plaintiff shall file any opposing
memoranda of law with the same limitations, accompanied by admissible evidence. Any reply
may be filed on or before January 20, 2020. This schedule will not be modified absent a
showing of extraordinary circumstances.

Dated: New York, New York
December 26, 2019 SO ORDERED:

[Cea —<st Cannan Pf
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
